Citation Nr: 0116170	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  93-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for muscle damage and 
paresthesia of the right lower extremity and right side of 
the body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
October 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1991 rating decision of the 
Department of Veterans Affairs Waco Regional Office (RO) 
which denied service connection for residuals of a low back 
injury and muscle damage and paresthesia of the right lower 
extremity and right side of the body.  The RO granted service 
connection for an appendectomy scar, rated zero percent 
disabling.

In February 1992, the veteran perfected a timely appeal with 
respect to the denials of service connection and as to the 
initial rating assigned for his service-connected 
appendectomy scar.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).  However, by October 2000 written communication, he 
withdrew the latter issue, stating that he was satisfied with 
the rating assigned.  Thus, the issue of increased rating for 
his service-connected appendectomy scar is no longer before 
the Board.

In November 1994, the Board remanded the case for further 
development of the evidence, to include a VA medical 
examination.  An appointment for a medical examination was 
scheduled for January 1995; however, the veteran failed to 
report for the examination due to his incarceration.  

Ordinarily, adverse consequences ensue when a veteran fails 
to report for a scheduled examination.  See 38 C.F.R. 
§ 3.655(b) (1995 & 2000).  However, by May 1996 remand, the 
Board concluded that in light of his particular 
circumstances, and insofar as he did not receive notice of 
the November 1994 remand and had sufficient cause for failing 
to report for the scheduled examination, he should be 
afforded another opportunity to report for a scheduled VA 
medical examination.

There was correspondence between the RO and the veteran, and 
he provided prison medical records.  However, as he indicated 
that he had "no idea" as to his expected release date, the 
RO contacted Texas prison officials by letter in May 1997.  A 
response dated that month reflected that the veteran had been 
sentenced to a 10-year term in January 1991 and that a 
release date had not yet been determined.

Based on the foregoing information, a VA medical examination 
cannot be scheduled, and by June 1997 supplemental statement 
of the case and corresponding rating decision, the RO denied 
service connection for residuals of a low back injury and 
muscle damage and paresthesia of the right lower extremity 
and right side of the body, and the case was forwarded to the 
Board in connection with the still-pending appeal.

In November 1997, the Board remanded the case again for a VA 
medical examination.  The Board instructed the RO to 
accommodate the veteran and stated that if an examination by 
VA examiners at either a local VA medical facility or at the 
prison could not be arranged, then the RO was to make efforts 
to have the prison physician conduct the examination after 
reviewing the claims file.

The veteran was released on parole in December 1997, and 
appeared for two scheduled VA medical examinations in June 
1998.

In his February 1991 notice of disagreement, he requested a 
personal hearing before an adjudication officer at the RO.  
In September 2000, he modified his request and indicated that 
he desired a hearing before a member of the Board at the RO.  
Such hearing took place in October 2000 before the 
undersigned.


FINDINGS OF FACT

1.  The veteran clearly and unmistakably suffers from a 
developmental neuro-muscular disorder affecting his right 
lower extremity and the right side of his body.

2.  He began to experience symptoms of his developmental 
neuro-muscular disorder well before his entrance into the 
military service.


CONCLUSION OF LAW

A neuro-muscular disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On pre-service, March 1974 report of medical examination, no 
mention was made of any finding of muscle damage or 
paresthesia of the veteran's right lower extremity and the 
right side of the body.  Additionally, the corresponding 
report of medical history completed by the veteran made no 
mention of such symptomatology.

In April 1974, the veteran entered active service; that 
month, according to service medical records, he began to 
complain of a "bad right knee" and numbness of the right 
leg and right side of the body.  He told examiners that the 
symptoms were exacerbated by exercise.  He also stated that 
he had a lifelong history of right leg weakness and loss of 
control of the leg with right side paresthesia followed by 
mid-frontal headaches and a sensation of pressure in the 
head.  Apparently, the symptoms affected the right side of 
his face, as well.  He stated that he injured his right knee 
as a child.  He also stated that he was unable to participate 
in sports in school.  He was provisionally diagnosed with 
Brown-Sequard syndrome.

A May 1974 notation in his service medical records indicates 
that he had hemiplegic migraines, often following exercise.  
In November 1974, he indicated that his right-sided 
paresthesia lasted from 30 to 60 minutes and occurred between 
one and seven times a week.  He stated that during episodes, 
he was unable to walk.

A December 1974 physical profile serial report indicated that 
he was placed on duty restriction.  He was restricted from 
prolonged standing, prolonged driving, strenuous activity, 
and aerobic activity.

In January 1975, he was hit by a car.  Following the 
accident, he presented with complaints of back pain.

In February 1975, a physical profile serial report indicated 
that he had a neurological deficit in the right leg.

In March 1976, his headaches were said to be associated with 
right-sided hemiplegia.

A March 1976 report of medical history completed by the 
veteran indicated that he suffered from swollen and painful 
joints, frequent severe headaches, dizziness and fainting 
spells, cramps in the legs, lameness, recurrent back pain, 
and foot trouble among other symptoms.  He stated that he was 
unable to perform certain motions and assume certain 
positions.

An April 1991 medical classification notice, presumably 
completed by the Texas Department of Corrections, indicated 
that he had low back pain syndrome and ligament laxity in the 
right knee with instability.

In January 1998, he began transcutaneous electrical nerve 
stimulation (TENS) treatment.

On June 1998 VA medical examination, he reported that he was 
struck by a car in 1975 while jumping off the back of a 
truck.  He stated that he had episodes of right-sided 
numbness on two occasions prior to service.  The examiner 
noted that the veteran went through arterial blood flow 
studies and an electrocardiogram in service and that those 
studies revealed no definite abnormality.  The examiner 
opined that he might still have an "episodic sort of 
migraine affair."  The examiner noted visible atrophy of the 
right thigh and calf and weakness of the right quadriceps.  
Heel toe walk was difficult on the right side.  Deep tendon 
reflexes in the lower extremities were symmetrical and 
hypoactive.  The right upper extremity appeared weaker than 
the left.  The veteran stated that he experienced numbness 
when he had "one of his episodes."  The diagnosis was 
developmental neuro-muscular disorder involving the right 
side of the body and accompanied by headache that was not 
aggravated by the in-service car accident.

In October 2000, the veteran appeared for a hearing before 
the undersigned at the RO.  He testified that he suffered a 
knee injury as a young child and had some tingling for a 
time, but that such symptoms abated.  He indicated that he 
began to have problems on the right side of his body after 
the January 1995 automobile accident.  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (2000).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 C.F.R. § 3.304(b) (2000).  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. § 
3.304(b)(3).

The U.S. Court of Appeals for the Federal Circuit has held 
that contemporaneous evidence of treatment is not required to 
rebut the presumption of soundness; rather, all medically 
accepted evidence can be considered, including a medical 
opinion acquired several years after service.  Harris v. 
West, 203 F.3d 1347 (Fed. Cir. 2000).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has noted 
that "the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).  See also 
Gahman v. West, 13 Vet. App 148 (1999) reversing Gahman v. 
West, 12 Vet. App. 406 (1999) (in which the Court had held 
that Medical Boards are adjudicative entities that are 
competent to render findings of fact, and that the findings 
of the professionals who constitute such Boards may be 
sufficient to clearly and unmistakably rebut the presumption 
of soundness).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).

A "lasting worsening of the condition" is required to show 
aggravation.  See Routen v. Brown, 10 Vet. App. 183, 189 & 
n.2 (1997) (Steinberg, J., dissenting); Degmetich, 104 F. 3d 
at 1331-33 (holding that VA compensation cannot be awarded 
for a disability that existed in the past but no longer 
exists even if that disability was service-connected); see 
also Hensley v. Brown, 5 Vet. App. 155, 163 (1993) (holding, 
as to whether increase must be to next higher rating, that 
"the presence of a ratable increase in disability at 
separation would be conclusive of an in-service increase in 
disability, but the obverse would not be true; that is, the 
absence of a ratable in-service increase [at separation] 
would not rule out a determination of an increase in 
disability"); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arteriosclerosis or cardiovascular-renal 
disease; including organic heart disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital 
defects from consideration for service connection as they are 
not diseases or injuries within the meaning of applicable 
legislation.  The VA General Counsel, in an opinion binding 
on the the Board under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 
19.5, reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 
and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin.  VA G.C. Prec. Op. 82- 90 
(July 18, 1990) (originally issued as VA G.C. Prec. Op. 1-85 
(Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107), a veteran is 
entitled to the benefit of doubt when there is an approximate 
balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the law requires 
that the veteran prevail.  See Gilbert v. Derwinski, 1 Vet. 
App.49 (1990). 

Analysis

As an initial matter, the Board concludes that although this 
claim was decided by the RO before enactment of VCAA, a 
remand to the RO for additional action pertaining to the 
issue of service connection for muscle damage and paresthesia 
of the right lower extremity and right side of the body is 
not warranted as VA has already met its obligations to the 
veteran under that statute.  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  The RO obtained service medical records, prison 
medical records, and relevant VA medical records.  In 
addition, the veteran was afforded VA examinations, a 
statement of the case, and supplemental statement of the 
case.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the veteran under VCAA.  As the 
RO fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  Bernard v Brown, 4 Vet. App. 384 
(1993).  The Board notes that during his October 2000 
hearing, there was some confusion as to whether a VA 
examination was conducted in November 1999.  Such examination 
report is not associated with the claims file, and from 
review of the record, the Board concludes that the veteran 
was actually referring to the June 1998 examination.

The Board acknowledges that a neuro-muscular disorder was not 
noted upon entry into active duty.  As well, the Board is 
aware of conflicting information with respect to the onset of 
the veteran's neuro-muscular disorder.  Upon seeking medical 
attention during his first month of service, he told medical 
professionals that he had been suffering from right-sided 
paresthesia and weakness along with headaches for years.  
Service medical records indicated that his symptoms were 
exacerbated by exercise, and, indeed, he told the examiners 
that he was not permitted to exercise in school.  During his 
hearing, he testified that the symptoms began following the 
January 1975 car accident.  He also testified that he injured 
his knee as a child and experienced a tingling that resolved 
in due course.  In contrast, he stated in service that his 
symptoms were essentially life long.

Pursuant to 38 C.F.R. § 3.304(b), the presumption of 
soundness attaches, as a neuro-muscular deficit was not noted 
upon entry into active service.  See also Verdon, supra.  
However, the presence of clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  

In this instance, the evidence of record clearly illustrates 
that his neuro-muscular disorder preexisted service.  He 
began to complain of paresthesia, right-sided weakness and 
headaches within the first month of his service.  During the 
first month of service and thereafter, he reported that he 
had the symptoms for many years.  He made those statements 
well before the January 1975 automobile accident.  
Additionally, his activity was restricted during service as 
physical exertion brought on the symptoms; consistent with 
his statement that he was not permitted to exercise in 
school.  Also, the competent and probative medical evidence 
has shown that his disorder was developmental.  See 38 C.F.R. 
§ 3.303(c); see also Harris, supra (all medically accepted 
evidence can be considered, including a medical opinion 
acquired several years after service).  As the evidence 
clearly and unmistakably points to the fact that his 
disability existed prior to service, the presumption of 
soundness is rebutted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

Furthermore, developmental defects are excluded from service 
connection.  38 C.F.R. § 3.303(c); VA G.C. Prec. Op. 1-85 
(Mar. 5, 1985).  The diagnosis reflected in the June 1998 VA 
examination report indicated a developmental neuro-muscular 
disorder involving the right side of the body.  

Pursuant to the foregoing, service connection for muscle 
damage and paresthesia of the right lower extremity and the 
right side of the body must be denied.  First, that 
disability existed prior to service, and service connection 
can only be granted for diseases and disabilities incurred or 
aggravated in service.  38 C.F.R. §§ 3.303, 3.306.  However, 
in no event could service connection have been granted for 
his disability as it is developmental in nature.  38 C.F.R. 
§ 3.303(c).

This is not a case where the evidence is in relative 
equipoise; rather, the preponderance of the competent 
evidence reflects that the veteran's muscle damage and 
paresthesia of the right lower extremity and right side of 
the body was not incurred in active service.  VCAA (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102; 
Alemany, supra; Gilbert, supra.  


ORDER

Service connection for muscle damage and paresthesia of the 
right lower extremity and the right side of the body is 
denied.


REMAND

The veteran was involved in an automobile accident in January 
1975.  Following the accident, he complained of low and 
middle back pain.  In January 1998, he was supplied with a 
TENS unit.

A June 1998 VA medical examination report includes a medical 
opinion that the low back disorder was of uncertain origin.  
A synovial cyst was noted, and the examiner opined that it 
could be responsible for his back pain.  The examiner 
indicated that he did not review the service medical records 
carefully with respect to treatment the veteran received 
following the car accident.

Pursuant to the newly-enacted VCAA (to be codified at 38 
U.S.C. § 5103A), VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Additionally, VA 
must assist claimants in obtaining government and private 
records, and obtain a medical opinion when such an opinion is 
necessary to make a decision on a claim.  

In this case, the medical opinion with respect to the 
veteran's stated low back disability is not sufficiently 
clear, and the Board requires further information before 
rendering a decision in this matter.  Specifically, the Board 
must have a medical opinion regarding the extent of the 
likelihood that the veteran's back disability is related to 
service.  Further, the Board would benefit from additional 
post-service medical records.  The veteran indicated that he 
had only been treated at VA medical facilities.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO should secure for the record 
all VA medical treatment records 
pertaining to the veteran's low back (not 
already associated with the claims file).

3.  Next, the RO should schedule the 
veteran for VA medical examination.  The 
examiner is asked to diagnose all current 
low back disabilities.  The examiner is 
then asked to provide an opinion as to 
the etiology of any currently diagnosed 
low back disability.  In the event that 
etiology is uncertain, the examiner 
should comment as to whether any 
diagnosed low back disability is at least 
as likely as not linked to his period of 
service, any incident therein, or any 
continuous symptomatology.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  The examiner should review 
the claims file and provide a rationale 
for any conclusion(s) reached.

4.  The RO should ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
make certain that the requested 
examination and opinion comply with the 
directives of this remand and, if they do 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of service connection for 
residuals of a low back injury.  If the benefit sought on 
appeal remains denied the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.  The veteran has the 
right to submit additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 


